PER CURIAM.
Thomas W. Hill petitions for writ of mandamus or prohibition directing the district court and the bankruptcy court to abstain from further proceedings with regard to an involuntary bankruptcy petition filed against him. We find that Hill has not shown a clear right to the relief sought. See In re First Fed. Sav. & Loan Ass'n 860 F.2d 135, 138 (4th Cir.1988). Accordingly, we deny the mandamus petition. We also deny Hill’s motion to hold this petition in abeyance pending the resolution of other matters pending in this court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED